EDWARDS, Judge.
The trial court granted the motion for summary judgment by the defendant, Ter-rebonne Parish Consolidated Government. Plaintiff, M & L Industries, Inc. appealed. We affirm.
LSA-R.S. 38:2218 B mandates that if a bond is required, the bond be countersigned by someone who is under contract to the surety as a licensed agent in Louisiana and is a resident of Louisiana. The parish required a bond and a certification on the bid bond that the person who countersigned met all of the requirements of 2218 B. Such a certification appears at the *322bottom of the bid bond form required by the parish in its directions to contractors on how to bid the job. The bond issuer used their office form and not the form required by the parish. The form used did not have the required certification.
These requirements are important. The parish was certainly within its rights requiring a bond and expecting a proper certification. In fact, it was a prudent decision by the parish to require the bond and require a certification that the mandate of LSA-R.S. 38:2218 B was met. The purpose of the bond, to bail the project out if the contractor gets in trouble, could be circumvented if the agent does not meet the requirements. The parish must be able to tell from the face of the bond that, according to the agent, the requirements are met. Therefore, we agree with the trial court that the error was one of substance and not form.
The mere fact that the bond issuer did not use the form required by the parish would not have been substantive error, if the form used by the bond issuer had contained the required certification. An inconsequential requirement by the parish, such as a requirement that each page be numbered or signed at the bottom, would not amount to an error of substance. However, the certification required by the parish has a necessary, legitimate, and substantive purpose. For these reasons, we affirm the judgment of the trial court.
AFFIRMED.
LOTTINGER, J., dissents and assigns reasons.
GONZALES, J., dissents for the reasons assigned by LOTTINGER, J.